O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON

                                                             for
                                                                                                 Nov 26, 2018
                                            Eastern District of Washington                           SEAN F. MCAVOY, CLERK




U.S.A. vs.                   Barajas-Diaz, Arnulfo                       Docket No.             2:17CR00189-SAB-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik B. Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Arnulfo Barajas-Diaz, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers sitting in the court at Spokane, Washington, on the 14th day of December 2017.

On July 27, 2018, the Honorable U.S. Magistrate Judge Mary K. Dimke modified the conditions of pretrial release conditions
with the following condition:

Modified Condition: Defendant shall be restricted to his approved residence every day from 8:00 p.m. to 7 a.m.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Arnulfo Barajas-Diaz is alleged to have returned to his residence at 9:53 p.m. on October 4, 2018, in violation
of his curfew condition.

On December 18, 2017, the conditions of pretrial release supervision were reviewed with Mr. Barajas-Diaz. He
acknowledged an understanding of his conditions at that time. Specifically, the conditions placed Mr. Barjas-Diaz under
home detention with the use of electronic monitoring.

On July 30, 2018, the undersigned officer verbally advised Mr. Barajas-Diaz that his home detention condition had been
modified to a curfew which requires him to be home every day from 8:00 p.m. to 7a.m.

On October 4, 2018, Mr. Barajas failed to return home at 8 p.m. U.S. Probation Officer (USPO) Zepeda contacted Mr.
Barajas-Diaz. Mr. Barajas-Diaz advised he was having car problems. He returned to his residence at 9:53 p.m. on October
4, 2018.

Violation #2: Arnulfo Barajas-Diaz is alleged to have returned to his residence at 8:57 p.m. on October 30, 2018, in
violation of his curfew condition.

On December 18, 2017, the conditions of pretrial release supervision were reviewed with Mr. Barajas-Diaz. He
acknowledged an understanding of his conditions at that time. Specifically, the conditions placed Mr. Barajas-Diaz under
home detention with the use of electronic monitoring.

On July 30, 2018, the undersigned officer verbally advised Mr. Barajas-Diaz that his home detention condition had been
modified to a curfew which requires him to be home every day from 8:00 p.m. to 7a.m..

On October 30, 2018, Mr. Barajas-Diaz failed to return to his approved residence by 8 p.m. Subsequently, the undersigned
officer contacted Mr. Barajas-Diaz and instructed him to return home. He returned to his approved residence on October
30, 2018, at 8:57 p.m.

Violation #3: Arnulfo Barajas-Diaz is alleged to have returned to his residence at 8:30 p.m. on November 6, 2018, in
violation of his curfew condition.
   PS-8
   Re: Barajas-Diaz, Arnulfo
   November 26, 2018
   Page 2
On December 18, 2017, the conditions of pretrial release supervision were reviewed with Mr. Barajas-Diaz. He
acknowledged an understanding of his conditions at that time. Specifically, the conditions placed Mr. Barajas-Diaz under
home detention with the use of electronic monitoring.

On July 30, 2018, the undersigned officer verbally advised Mr. Barajas-Diaz that his home detention condition had been
modified to a curfew which requires him to be home every day from 8:00 p.m. to 7a.m.

On November 6, 2018, Mr. Barajas-Diaz failed to return to his approved residence at 8 p.m. He returned to his residence
on November 6, 2018, at 8:30 p.m.

Violation #4: Arnulfo Barajas-Diaz is alleged to have returned to his residence at 9:53 p.m. on October 4, 2018, in violation
of his curfew condition.

On December 18, 2017, the conditions of pretrial release supervision were reviewed with Mr. Barajas-Diaz. He
acknowledged an understanding of his conditions at that time. Specifically, the conditions placed Mr. Barajas-Diaz under
home detention with the use of electronic monitoring.

On July 30, 2018, the undersigned officer verbally advised Mr. Barajas-Diaz that his home detention condition had been
modified to a curfew which requires him to be home every day from 8:00 p.m. to 7a.m.

On November 25, 2018, Mr. Barajas-Diaz left his approved residence prior to 7 a.m. He left his approved residence at 5:54
a.m. on November 25, 2018. The undersigned officer contacted Mr. Barajas-Diaz. He said his girlfriend's vehicle was
broken down and he left his residence to fix the car. Mr. Barajas-Diaz reported he had not changed his clocks in his
residence to reflect daylight savings time, which allegedly caused him confusion and caused him to leave early.

The undersigned officer also spoke with Mr. Barajas-Diaz' girlfriend. She confirmed her vehicle had broken down and he
left the residence to fix her car.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME
                                                                           I declare under the penalty of perjury
                                                                           that the foregoing is true and correct.
                                                                           Executed on:       November 26, 2018
                                                                   by      s/Erik Carlson
                                                                           Erik Carlson
                                                                           U.S. Pretrial Services Officer


THE COURT ORDERS
[X]   No Action
[ ]  The Issuance of a Warrant
[ ]  The Issuance of a Summons
[ ]  Defendant to appear before the Judge assigned to the case.
[ ]  Defendant to appear before the Magistrate Judge.
                                                                             Signature of Judicial Officer
                                                                             11/26/2018

                                                                             Date
